 



Exhibit 10.24
SERVICES AGREEMENT
This SERVICES AGREEMENT (this “Agreement”) is made and entered into this 1st day
of September 2007, by and between Immediatek, Inc., a Nevada corporation
(together with its successors, “Immediatek”), and Radical Incubation LP, a
Delaware limited partnership (together with its successors, “Incubation LP”).
RECITALS
WHEREAS, a subsidiary of Immediatek recently acquired certain assets;
WHEREAS, Immediatek desires to retain the services of Incubation LP to assist it
in developing, servicing, operating and improving said assets (the “Services”);
WHEREAS, Incubation LP is able and desires to provide the Services to Immediatek
on the terms, and subject to the conditions, set forth herein;
WHEREAS, the Services provided herein shall be in addition to the services
provided by Incubation LP to Immediatek pursuant to that certain Management
Services Agreement, dated as of February 23, 2007, by and among Immediatek,
Incubation LP and the other parties thereto (the “Management Services
Agreement”);
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals, the mutual covenants and
promises herein contained and such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the execution and
delivery hereof, the parties hereto, intending to be legally bound hereby, agree
as follows:
1. Retention. Immediatek hereby acknowledges that it has retained Incubation LP
to provide, and Incubation LP hereby acknowledges that it will provide to
Immediatek, the Services during the Term (hereinafter defined).
2. Term. The initial term (the “Initial Term”) of this Agreement shall continue
until October 31, 2007. Following the Initial Term, Immediatek shall have the
right, but not the obligation, to extend the Initial Term until November 30,
2007, upon providing Incubation LP written notice at least five (5) days prior
to the expiration of the Initial Term. The Initial Term, if and as so extended,
shall be referred to herein as the “Term.”
3. Compensation. As compensation for the services provided to Immediatek by
Incubation LP under this Agreement, Immediatek hereby agrees to pay $53,000 per
month (the “Monthly Fee”), prorated on a daily basis for any partial month,
during the Term to Incubation LP. The Monthly Fee shall be due and payable on
the last day of each calendar month (each a “Payment Date”), commencing with the
first Payment Date following the date first above written.

 

 



--------------------------------------------------------------------------------



 



4. Reimbursement of Expenses. In addition to the Monthly Payment pursuant to
Section 3, Immediatek hereby agrees to pay Incubation LP all Reimbursable
Expenses (hereinafter defined). For purposes of this Agreement, “Reimbursable
Expenses” shall mean all reasonable disbursements and out-of-pocket expenses,
including, without limitation, costs of travel, postage, deliveries and
communications, but excluding allocated overhead, incurred by Incubation LP for
the account of Immediatek or in connection with the performance of the Services
contemplated in this Agreement. Upon presentment by Incubation LP of the
supporting documentation of the Reimbursable Expense reasonably requested by
Immediatek, Immediatek shall pay the Reimbursable Expense to Incubation LP.
5. Termination of this Agreement. Notwithstanding anything herein to the
contrary, this Agreement may be terminated by either party for any or no reason
whatsoever during the Term upon three (3) days prior written notice.
6. Indemnification. Immediatek shall indemnify and hold harmless each of
Incubation LP, its affiliates and their respective directors, officers,
stockholders, partners, managers, members, employees, agents, representatives
and each person who controls Incubation LP or its affiliates within the meaning
of the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (collectively, “Indemnified Persons,” and, individually, an
“Indemnified Person”), from and against any and all claims, liabilities, losses,
damages and expenses incurred by an Indemnified Person (including, without
limitation, those arising out of an Indemnified Person’s negligence and
reasonable fees and disbursements of the respective Indemnified Person’s
counsel) that (a) are related to, or arise out of, (i) actions taken, or omitted
to be taken (including, without limitation, any untrue statements made or any
statements omitted to be made) by Immediatek or (ii) actions taken, or omitted
to be taken, by an Indemnified Person with Immediatek’s consent, in conformity
with Immediatek’s instructions or Immediatek’s actions or omissions or (b) are
otherwise related to, or arise out of, Incubation LP’s engagement, and will
reimburse each Indemnified Person for all costs and expenses, including, without
limitation, fees and disbursements of any Indemnified Person’s counsel, as they
are incurred, in connection with investigating, preparing for, defending or
appealing any action or formal or informal claim, investigation, inquiry or
other proceeding, whether or not in connection with any pending or threatened
litigation, caused by, arising out of or in connection with Incubation LP acting
pursuant to Incubation LP’s engagement, whether or not any Indemnified Person is
named as a party thereto and whether or not any liability results therefrom.
Immediatek will not, however, be responsible to any Indemnified Person for any
claims, liabilities, losses, damages or expenses pursuant to clause (b) of the
immediately preceding sentence that have resulted primarily from such
Indemnified Person’s gross negligence or willful misconduct. Immediatek also
hereby agrees that no Indemnified Person shall have any liability to Immediatek
for, or in connection with, this Agreement, except for any such liability for
claims, liabilities, losses, damages or expenses incurred by Immediatek that
have resulted primarily from such Indemnified Person’s gross negligence or
willful misconduct. Immediatek further hereby agrees that it will not, without
the prior written consent of Incubation LP, settle or compromise, or consent to
the entry of any judgment in, any pending or threatened claim, action, suit,
inquiry or proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such claim, action, suit, inquiry or proceeding), unless such settlement,
compromise or consent includes an unconditional release of Incubation LP and
each other Indemnified Person hereunder from all liability arising out of such
claim, action, suit, inquiry or proceeding. IMMEDIATEK HEREBY AGREES AND
ACKNOWLEDGES THAT THE FOREGOING INDEMNITY SHALL BE APPLICABLE TO ANY CLAIMS,
LIABILITIES, LOSSES, DAMAGES OR EXPENSES THAT HAVE RESULTED FROM, OR ARE ALLEGED
TO HAVE RESULTED FROM, THE ACTIVE OR PASSIVE OR THE SOLE, JOINT OR CONCURRENT
ORDINARY NEGLIGENCE OF INCUBATION LP OR ANY OTHER INDEMNIFIED PERSON.

 

2



--------------------------------------------------------------------------------



 



The foregoing right to indemnity shall be in addition to any rights that
Incubation LP or any other Indemnified Person may have at common law or
otherwise and shall remain in full force and effect following the completion or
any termination of this Agreement.
7. Confidential Information. In connection with the performance of the services
hereunder, Incubation LP agrees not to divulge any confidential information,
secret processes or trade secrets disclosed by Immediatek or any of its
subsidiaries to it solely in its capacity hereunder, unless information, secret
processes or trade secrets are publicly available or otherwise available to
Incubation LP without restriction or breach of any confidentiality agreement or
unless required by any governmental authority or in response to any valid legal
process.
8. Miscellaneous.
(a) Entire Agreement. This Agreement and the Management Services Agreement
constitute the entire agreement and understanding of the parties in respect of
the subject matter hereof and thereof and supersede all prior understandings,
agreements or representations by or among the parties, written or oral, to the
extent they relate in any way to the subject matter hereof or thereof.
(b) Successors and Assigns. All of the terms, agreements, covenants,
representations, warranties and conditions of this Agreement are binding upon,
inure to the benefit of and are enforceable by the parties and their respective
successors and permitted assigns.
(c) Notices. All notices, requests and other communications provided for, or
permitted to be given, under this Agreement must be in writing and shall be
given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):
If to Immediatek:
Immediatek, Inc.
320 South Walton
Dallas, Texas 75226
Facsimile: (214) 744-8811
Attn: Chief Executive Officer
If to Incubation LP:
Radical Incubation LP
c/o Radical Incubation Management LLC
5424 Deloache Avenue
Dallas, Texas 75220
Facsimile: (214) 696-3380
Attn: President

 

3



--------------------------------------------------------------------------------



 



With a copy to (which shall not constitute notice):
Robert S. Hart, Esq.
5424 Deloache Avenue
Dallas, Texas 75220
Facsimile: (214) 696-3380
All notices, requests or other communications will be effective, and deemed
given, only as follows: (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth (5th)
business day after being deposited in the United States mail, (iii) if sent for
next day delivery by overnight delivery service, on the date of delivery as
confirmed by written confirmation of delivery, (iv) if sent by facsimile, upon
the transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.
(d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES.
(e) Submission to Jurisdiction; Waiver of Jury Trial.
(i) Submission to Jurisdiction. Any action, suit or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement shall only be brought in any federal court located in
Dallas County, Texas or any Texas state court located in Dallas County, Texas,
and each party consents to the exclusive jurisdiction and venue of such courts
(and of the appropriate appellate courts therefrom) in any such action, suit or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such action, suit or proceeding in any such court or that any such action, suit
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such action, suit or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, service of process on such party as
provided in Section 8(c) shall be deemed effective service of process on such
party.
(ii) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT MAY
ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT TO
JURY TRIAL OF ANY DISPUTE BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
MATTERS CONTEMPLATED HEREIN. THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS
ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT AND CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HEREBY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS, AND WITH THE ADVICE OF COUNSEL HAS
CONSIDERED, THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS SECTION
8(e).

 

4



--------------------------------------------------------------------------------



 



(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
(g) Amendments; Assignment. This Agreement may be amended only by a written
instrument signed by all the parties hereto. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned without the
prior written consent of all parties hereto; provided, however, either party
hereto shall be entitled to assign this Agreement or any of its rights,
interests or obligations hereunder, either in whole or in part, to any one or
more of its affiliates without the prior written consent of the other.
(h) Extensions; Waivers. Any party may, for itself only, (i) extend the time for
the performance of any of the obligations of any other party under this
Agreement, (ii) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto or
(iii) waive compliance with any of the agreements or conditions for the benefit
of such party contained herein. Any such extension or waiver will be valid only
if set forth in a writing signed by the party to be bound thereby. No waiver by
any party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.
(i) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.
(j) Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. For purposes of determining whether a party
has signed this Agreement or any document contemplated hereby or any amendment
or waiver hereof, only a handwritten original signature on a paper document or a
facsimile copy of such a handwritten original signature shall constitute a
signature, notwithstanding any law relating to or enabling the creation,
execution or delivery of any contract or signature by electronic means.

 

5



--------------------------------------------------------------------------------



 



(k) Construction. This Agreement has been freely and fairly negotiated among the
parties. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed to refer to such law as in effect on the date hereof and
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision, unless expressly so limited. The parties
intend that each representation, warranty and covenant contained herein will
have independent significance. If any party has breached any covenant contained
herein in any respect, the fact that there exists another covenant relating to
the same subject matter (regardless of the relative levels of specificity) that
the party has not breached will not detract from or mitigate the fact that the
party is in breach of the first covenant.
(l) Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
NO PARTIES HERETO SHALL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF, OR IN CONNECTION WITH, THIS
AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE OF ACTION OR THEORY OF
LIABILITY BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT, NEGLIGENCE
OR OTHER TORT THEORY OF LIABILITY), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
IMMEDIATEK’S AND INCUBATION LP’S AGGREGATE RESPECTIVE LIABILITY FOR DIRECT
DAMAGES UNDER THIS AGREEMENT (CUMULATIVELY) SHALL BE LIMITED TO THE AMOUNTS
RECEIVED AND PAID, RESPECTIVELY, HEREUNDER DURING THE TWELVE (12) MONTHS PRIOR
TO THE TIME THAT THE CAUSE OF ACTION AROSE.
SIGNATURE PAGE FOLLOWS

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

                  IMMEDIATEK:
 
                Immediatek, Inc.,
a Nevada corporation
 
                By:   /s/ DARIN DIVINIA               Name:   Darin Divinia    
Title:   Chief Executive Officer
 
                INCUBATION LP:
 
                Radical Incubation LP,
a Delaware limited partnership
 
                By:   Radical Incubation Management LLC,
a Delaware limited liability company,
its general partner
 
           
 
      By:   /s/ MARTIN WOODALL
 
           
 
      Name:   Martin Woodall
 
      Title:   Vice President

 

7